                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

THE BANK OF NEW YORK MELLON,
formerly known as the Bank of New York
on behalf of CIT Mortgage Loan Trust 2007-1,
                                                                   ORDER
                             Plaintiff,
                                                                   18-cv-1038-bbc
              v.

JOHN A. GLAVIN, GABRIELLE GLAVIN,
MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC.,UNIFUND CCR PARTNERS,
CITIBANK (SOUTH DAKOTA) N.A.
and UNITED STATES OF AMERICA,

                             Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       On April 2, 2019, I concluded that defendants John Glavin and Gabrielle Glavin had

no legitimate basis for removing this foreclosure action to federal court, so I granted plaintiff

The Bank of New York Mellon’s motion to remand this case to state court. Dkt. #7. Now

before the court is plaintiff’s request for fees and costs under 28 U.S.C. § 1447. Plaintiff

requests $688.00 in fees for 3.2 hours spent drafting a motion and brief and reviewing

defendants’ submissions, as well as the court’s docket sheet for this case. Defendants object

to the request on the ground that the work was unnecessary or likely performed by a

paralegal, but these objections are meritless. I conclude that the work performed and the

hourly fee are reasonable. Accordingly, plaintiffs’ request for fees will be granted.




                                               1
                                       ORDER

      IT IS ORDERED that plaintiff The Bank of New York Mellon’s request for fees in

the amount of $688.00, dkt. #10, is GRANTED.

      Entered this 3d day of July, 2019.

                                           BY THE COURT:

                                           /s/
                                           BARBARA B. CRABB
                                           District Judge




                                             2
